Case 9:18-cv-00180-JRG-KFG Document 56 Filed 03/01/19 Page 1 of 6 PageID #: 1239



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     LUFKIN DIVISION

  MOTIVA PATENTS, LLC                               §
                                                    §
                                                               Case No. 9:18-CV-0180 JRG-KFG
  v.                                                §
                                                                    LEAD CASE
                                                    §
  SONY CORPORATION, ET AL.                          §

                                   DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

  that the following schedule of deadlines is in effect until further order of this Court:

   Original           Proposed

   March 9, 2020                                    *Jury Selection – 9:00 a.m. in Lufkin

   February 18,                                     *Pretrial Conference – 9:00 a.m. in Beaumont,
   2020                                             Texas before Judge Keith Giblin

   February 3,                                      *Notify Court of Agreements Reached During
   2020                                             Meet and Confer

                                                    The parties are ordered to meet and confer on
                                                    any outstanding objections or motions in limine.
                                                    The parties shall advise the Court of any
                                                    agreements reached no later than 1:00 p.m. three
                                                    (3) business days before the pretrial conference.

   February 3,                                      *File Joint Pretrial Order, Joint Proposed Jury
   2020                                             Instructions, Joint Proposed Verdict Form,
                                                    Responses to Motions in Limine, Updated
                                                    Exhibit Lists, Updated Witness Lists, and
                                                    Updated Deposition Designations
Case 9:18-cv-00180-JRG-KFG Document 56 Filed 03/01/19 Page 2 of 6 PageID #: 1240




   February 3,                                              *File Notice of Request for Daily Transcript or
   2020                                                     Real Time Reporting.

                                                            If a daily transcript or real time reporting of
                                                            court proceedings is requested for trial, the party
                                                            or parties making said request shall file a notice
                                                            with the Court and e-mail the Court Reporter,
                                                            Shelly                 Holmes,                   at
                                                            shelly_holmes@txed.uscourts.gov.

   January 21,                                              File Motions in Limine
   2020
                                                            The parties shall limit their motions in limine to
                                                            issues that if improperly introduced at trial
                                                            would be so prejudicial that the Court could not
                                                            alleviate the prejudice by giving appropriate
                                                            instructions to the jury.

   January 21,                                              Serve Objections            to     Rebuttal      Pretrial
   2020                                                     Disclosures

   January 13,                                              Serve Objections to Pretrial Disclosures; and
   2020                                                     Serve Rebuttal Pretrial Disclosures

   December 30,                                             Serve Pretrial Disclosures (Witness List,
   2019                                                     Deposition Designations, and Exhibit List) by
                                                            the Party with the Burden of Proof

   December 16,                                             *Response to Dispositive Motions (including
   2019                                                     Daubert Motions). Responses to dispositive
                                                            motions that were filed prior to the dispositive
                                                            motion deadline, including Daubert Motions,
                                                            shall be due in accordance with Local Rule CV-
                                                            7(e), not to exceed the deadline as set forth in
                                                            this Docket Control Order. 1 Motions for
                                                            Summary Judgment shall comply with Local
                                                            Rule CV-56.




           1
            The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a
  motion in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by
  movant and has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e) exceeds
  the deadline for Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls.



                                                          -2-
Case 9:18-cv-00180-JRG-KFG Document 56 Filed 03/01/19 Page 3 of 6 PageID #: 1241




   December 2,                           *File Motions to Strike Expert Testimony
   2019                                  (including       Daubert        Motions)

                                         No motion to strike expert testimony (including
                                         a Daubert motion) may be filed after this date
                                         without leave of the Court.

   December 2,                           *File Dispositive Motions
   2019
                                         No dispositive motion may be filed after this
                                         date without leave of the Court.

                                         Motions shall comply with Local Rule CV-56
                                         and Local Rule CV-7. Motions to extend page
                                         limits will only be granted in exceptional
                                         circumstances.     Exceptional circumstances
                                         require more than agreement among the parties.

   November 25,                          Deadline to Complete Expert Discovery
   2019

   November 12,                          Serve Disclosures for Rebuttal Expert Witnesses
   2019

   October 21,     October 14, 2019      Serve Disclosures for Expert Witnesses by the
   2019                                  Party with the Burden of Proof

   October 21,     October 7, 2019       Deadline to Complete Fact Discovery and File
   2019                                  Motions to Compel Discovery

   August 20,      September 18, 2019    Deadline to Complete Mediation
   2019
                                         The parties are responsible for ensuring that a
                                         mediation report is filed no later than 5 days
                                         after the conclusion of mediation.

   August 13,                            Comply with P.R. 3-7 (Opinion of Counsel
   2019                                  Defenses)

   July 23, 2019                         *Claim Construction Hearing – 10:00 a.m. in
                                         Beaumont, Texas before Judge Keith Giblin

   July 9, 2019                          *Comply with P.R. 4-5(d) (Joint Claim
                                         Construction Chart)

   July 2, 2019                          *Comply with P.R. 4-5(c) (Reply Claim
                                         Construction Brief)


                                        -3-
Case 9:18-cv-00180-JRG-KFG Document 56 Filed 03/01/19 Page 4 of 6 PageID #: 1242




   June 25, 2019                       Comply with P.R. 4-5(b) (Responsive Claim
                                       Construction Brief)

   June 11, 2019                       Comply with P.R. 4-5(a) (Opening Claim
                                       Construction Brief) and Submit Technical
                                       Tutorials (if any)

                                       Good cause must be shown to submit technical
                                       tutorials after the deadline to comply with P.R.
                                       4-5(a).

   June 11, 2019                       Deadline to Substantially Complete Document
                                       Production and Exchange Privilege Logs

                                       Counsel are expected to make good faith efforts
                                       to produce all required documents as soon as
                                       they are available and not wait until the
                                       substantial completion deadline.

   May 28, 2019                        Comply with P.R. 4-4 (Deadline to Complete
                                       Claim Construction Discovery)

   May 21, 2019                        File Response to Amended Pleadings

   May 7, 2019                         *File Amended Pleadings

                                       It is not necessary to seek leave of Court to
                                       amend pleadings prior to this deadline unless the
                                       amendment seeks to assert additional patents.

   April 30, 2019                      Comply with P.R. 4-3 (Joint Claim Construction
                                       Statement)

   April 9, 2019                       Comply with P.R. 4-2 (Exchange Preliminary
                                       Claim Constructions)

   March 19,                           Comply with P.R. 4-1 (Exchange Proposed
   2019                                Claim Terms)

   February 25,     March 5, 2019      Comply with P.R. 3-3 & 3-4 (Invalidity
   2019                                Contentions)




                                      -4-
Case 9:18-cv-00180-JRG-KFG Document 56 Filed 03/01/19 Page 5 of 6 PageID #: 1243




   February 4,                                    *File Proposed Protective Order and Comply
   2019                                           with Paragraphs 1 & 3 of the Discovery Order
                                                  (Initial and Additional Disclosures)

                                                  The Proposed Protective Order shall be filed as
                                                  a separate motion with the caption indicating
                                                  whether or not the proposed order is opposed in
                                                  any part.

   January 28,                                    *File Proposed Docket Control Order and
   2019                                           Proposed Discovery Order

                                                  The Proposed Docket Control Order and
                                                  Proposed Discovery Order shall be filed as
                                                  separate motions with the caption indicating
                                                  whether or not the proposed order is opposed in
                                                  any part.

   January 22,                                    Join Additional Parties
   2019

   January 17,                                    *File Notice of Mediator
   2019

   December 31,                                   Comply with P.R. 3-1 & 3-2 (Infringement
   2018                                           Contentions)
  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
  shown merely by indicating that the parties agree that the deadline should be changed.

                                ADDITIONAL REQUIREMENTS

         Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
  mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
  Court will appoint a mediator. The parties should not file a list of mediators to be considered by
  the Court.

          Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
  Motions: For each motion, the moving party shall provide the Court with two (2) copies of the
  completed briefing (opening motion, response, reply, and if applicable, surreply), excluding
  exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
  must include the CM/ECF header. For expert-related motions, complete digital copies of the
  relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive. These
  copies shall be delivered as soon as briefing has completed.




                                                 -5-
Case 9:18-cv-00180-JRG-KFG Document 56 Filed 03/01/19 Page 6 of 6 PageID #: 1244



          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

  (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

  (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;

  (c).   The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
  the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
  include a proposed order that lists all of the remaining dates in one column (as above) and the
  proposed changes to each date in an additional adjacent column (if there is no change for a date
  the proposed date column should remain blank or indicate that it is unchanged). In other words,
  the DCO in the proposed order should be complete such that one can clearly see all the remaining
  deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
  version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
  above under “Amendments to the Docket Control Order (‘DCO’).”


                       SIGNED this the 1st day of March, 2019.




                                                           ____________________________________
                                                           KEITH F. GIBLIN
                                                           UNITED STATES MAGISTRATE JUDGE




                                                  -6-
